DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 09/15/2021 for 16544486. Claims 1-4, 6, 8, 11, 13-17, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/2021 has been entered.

Response to Arguments
In view of Applicant’s amendments, the objections to claims 1, 6, 8, and 15 have been withdrawn.
In view of Applicant’s amendments, the 112 rejection to claim 12 has been withdrawn.
Applicant's arguments with respect to the 103 rejection of claims 1 and 8 have been considered but are not persuasive because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the 103 rejection of claim 15 have been considered but are not persuasive because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., accessing one or more web applications [pg. 9:2]), while recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure [see MPEP 2111.04].
Dependent claims 2-4, 6, 11, 13-14, 16-17, and 20 remain rejected at least based on their dependence from independent claims 1, 8, and 15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing one or more hyperlinks associated with the at least one selected action from the web application interface so as to declutter the web application interface; automatically rearranging the web application interface in response to the removed one or more hyperlinks” as recited in claims 1 and 8 and the “using machine learning techniques, automatically detecting one or more command words predicted to be useful for the web application interface” as recited in claims 1, 8, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities.
Claim 1 recites the limitation "the actions" which lacks antecedent basis and has been interpreted as "[[the]] actions executable by the one or more hyperlinks".
Claim 1 recites the limitation "the one or more command words" which lacks antecedent basis and has been interpreted as "the one or more [[command]] words --of the user command--".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 8, 11, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1, 8, 15, the term "useful" in is a relative term which renders the claim indefinite. The term "useful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The one or more command words has been rendered indefinite by the use of “useful” because it is not possible to determine which predicted command words would be considered useful. For 
Dependent claims 2-4, 6, 11, 13-14, 16-17, and 20 are rejected as being indefinite under 35 USC 112(b) for failing to remedy the deficiencies of respective parent claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 11, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US 20190373102 A1) in view of Wang et al. (US 20130219277 A1).

As to claim 1, Weinstein discloses a computer-implemented method comprising:
providing a[n] … application interface including one or more hyperlinks [Fig. 10A, para 0352-0353, 0355-0357, device displays settings interface of shortcut interface (read: application interface) including task affordances (read: hyperlinks, note the broadest reasonable interpretation of hyperlink includes any icon linking to another object and task affordances are associated with respective application task)], each hyperlink of the one or more hyperlinks selectable to execute an action by the … application interface [Fig. 10A, para 0355-0357, selection of task affordance initiates process (read: action) in shortcut interface; note the limitation "to execute an action by the web application interface" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "hyperlink" as recited in the claim (see MPEP 2111.04)], wherein the one or more hyperlinks are visible on the … application interface [Fig. 10A, para 0352-0353, 0355-0357, settings interface of shortcut interface displays task affordances];
providing a voice activation toolkit interface for applying a voice activation system to the … application interface [Fig. 10A, para 0355-0356, display settings interface (read: voice activation toolkit interface), where interface configures voice shortcuts for shortcut interface; note the limitation "for applying a voice activation system to the web application interface" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "voice activation toolkit interface" as recited in the claim];
using machine learning techniques, automatically detecting one or more command words predicted to be useful for the … application interface [para 0280, 0357, 0368, 0398-0399, generate phrase including words for shortcut interface with natural language processing module, where phrase is generated to prompt user (read: be useful) in generating voice shortcut, note natural language module is implemented using one or more machine learning mechanisms];
displaying, via the voice activation toolkit interface, an action list including at least one of the actions executable by the one or more hyperlinks [Fig. 10A, para 0355-0357, settings interface displays task affordances representing tasks, where selection of task affordance initiates process for representative task];
receiving, via the voice activation toolkit interface, a user selection of at least one selected action of the actions included in the action list [Fig. 10A, para 0356, settings interface detects selection gesture on affordance representing task];
associating at least one of the detected one or more command words with the at least one selected action [Fig. 10H, para 0371-0372, associate phrase with task];
removing one or more hyperlinks associated with the at least one selected action from the … application interface so as to declutter the … application interface [Figs. 10A, 10M, para 0371-0372, 0410, remove affordance associated with task from candidate task portion in settings interface in response to assigning task; note the limitation "so as to declutter the web application interface" is not being given patentable weight as the clause "so as to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "removing" as recited in the claim];
automatically rearranging the … application interface in response to the removed one or more hyperlinks [Figs. 10A, 10M, para 0371-0372, 0410, device displays settings interface without including affordance of newly assigned task, note the broadest reasonable interpretation of "rearranging" includes any change and "automatically" includes any process performed by a machine and the device displays the updated settings interface];
receiving an audio command stream, the audio command stream being an audio recording of a user command to execute the at least one selected action [Fig. 14, para 0473-0474, 0476, microphone receives input of speech including shortcut phrase to perform task];
transmitting the audio command stream to a speech recognition application programming interface (API) [Fig. 14, para 0261, 0476-0477, forward speech input to speech to text processing module (read: API), note broadest reasonable interpretation of API includes any software connecting (read: interfacing) other software and that the STT module facilitates communication between the input received at the microphone and device task processing];
receiving a command transcription of the user command from the speech recognition API, the command transcription including one or more words of the [para 0262, 0477-0478, STT module produces text representation of speech input, where text representation includes recognized words];
determining that at least one of the one or more words of the user command matches the one or more command words associated with the at least one selected action [para 0478-0479, determine text representation words match shortcut phrase words to perform task]; and
based on the determination that at least one of the one or more command words matches the at least one command word associated with the at least one selected action, executing the at least one selected action via the … application interface [Fig. 14, para 0479, 0483-0486, perform application task when words recognized in text representation match shortcut phrase words], wherein the method is performed using one or more processors [Fig. 7A, para 0249-0250, system includes processor].
However, Weinstein does not specifically disclose wherein "a[n] … application interface" is "a web application interface" and "the … application interface" is "the web application interface".
Wang discloses a web application interface and the web application interface [Fig. 12, para 0002, 0069, browser interface, where browser is a web browser application].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application interface as disclosed by Weinstein with the web application interface as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve control mechanisms for browsers [Wang, para 0003].

As to claim 2, Weinstein discloses the method of claim 1 further comprising receiving a user selection of the one or more command words [Fig. 10K, para 0369, detect user selection of phrase including words].

As to claim 3, Weinstein discloses the method of claim 1 further comprising:
receiving a user selection of the one or more command words [Fig. 10K, para 0369, detect user selection of phrase including words]; and
adding the one or more command words to a command word dictionary [Fig. 10O, para 0371, 0373, 0407, store shortcut associating phrase to task in stored voice shortcuts (read: command word dictionary)].

As to claim 4, Weinstein discloses the method of claim 1 further comprising receiving a voice trigger input via a voice trigger input icon in the … application interface [Fig. 10C, para 0358, receive user selection of record affordance (read: voice trigger input icon)] as displayed in interface].
However, Weinstein does not specifically disclose wherein "the … application interface" is "the web application interface".
Wang discloses the web application interface [Fig. 12, para 0002, 0069, browser interface].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application interface as disclosed by Weinstein with the web application interface as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve control mechanisms for browsers [Wang, para 0003].

As to claim 6, Weinstein discloses the method of claim 1 further comprising: requesting, via the voice activation toolkit interface, a user selection of at least one command word of the one or more command words to associate with the at least one selected action included in the action list [Figs. 10J-10L, para 0368-0369, 0371, display for selection (read: request) phrase including words, where user selection of phrase associates phrase with task of task affordance].

As to claim 8, Weinstein discloses a computer-implemented method comprising:
providing a[n] … application interface configured to select one or more hyperlinks based on audio commands from a user [Fig. 10A, para 0352-0353, 0355-0357, device displays settings interface of shortcut interface (read: application interface) including task affordances (read: hyperlinks, note the broadest reasonable interpretation of hyperlink includes any icon linking to another object and task affordances are associated with respective application task); note the limitation "to select one or more hyperlinks based on audio commands from a user" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "web application interface" as recited in the claim (see MPEP 2111.04)], wherein each of the one or more hyperlinks is selectable to execute an action by the … application interface [Fig. 10A, para 0355-0357, selection of task affordance initiates process (read: action) in shortcut interface; note the limitation "to execute an action by the web application interface" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "hyperlink" as recited in the claim], and wherein the one or more hyperlinks are visible on the … application interface [Fig. 10A, para 0352-0353, 0355-0357, settings interface of shortcut interface displays task affordances];
providing a voice activation toolkit interface for applying a voice activation system to the … application interface [Fig. 10A, para 0355-0356, display settings interface (read: voice activation toolkit interface), where interface configures voice shortcuts for shortcut interface; note the limitation "for applying a voice activation system to the web application interface" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "voice activation toolkit interface" as recited in the claim]
displaying, via the voice activation toolkit interface, an action list including at least one action of the actions executable by the one or more hyperlinks [Fig. 10A, para 0355-0357, settings interface displays task affordances representing tasks, where selection of task affordance initiates process for representative task];
using machine learning techniques, automatically detecting one or more command words predicted to be useful for the … application interface [para 0280, 0357, 0368, 0398-0399, generate phrase including words for shortcut interface with natural language processing module, where phrase is generated to prompt user (read: be useful) in generating voice shortcut, note natural language module is implemented using one or more machine learning mechanisms];
associating each of the detected one or more command words with one or more actions included in the action list [Fig. 10H, para 0371-0372, associate phrase with task represented by shortcut task affordance];
removing one or more hyperlinks associated with one or more actions included in the action list from the … application interface so as to declutter the … application interface [Figs. 10A, 10M, para 0371-0372, 0410, remove affordance associated with task from candidate task portion in settings interface in response to assigning task; note the limitation "so as to declutter the web application interface" is not being given patentable weight as the clause "so as to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "removing" as recited in the claim];
automatically rearranging the … application interface in response to the removed one or more hyperlinks [Figs. 10A, 10M, para 0371-0372, 0410, device displays settings interface without including affordance of newly assigned task, note the broadest reasonable interpretation of "rearranging" includes any change and "automatically" includes any process performed by a machine and the device displays the updated settings interface];
receiving an audio command from the user, the audio command being an audio recording of a user command to perform a selected action of the one or more actions [Fig. 14, para 0473-0474, 0476, microphone receives input of speech including shortcut phrase to perform task associated with shortcut phrase];
transmitting the audio command to a speech recognition application programming interface (API) [Fig. 14, para 0261, 0476-0477, forward speech input to speech to text processing module (read: API), note broadest reasonable interpretation of API includes any software connecting (read: interfacing) other software and that the STT module facilitates communication between the input received at the microphone and device task processing];
receiving a command transcription of the user command from the speech recognition API, the command transcription including one or more words of the user command [para 0262, 0477-0478, STT module produces text representation of speech input, where text representation includes recognized words]; 
identifying a command word associated with the selected action in the command transcription [para 0478-0479, determine phrase for task including words (read: command word associated with the selected action) included in text representation words]; and
based on the identification of the command word associated with the selected action, executing the selected action [Fig. 14, para 0479, 0483-0486, perform application task when shortcut phrase words included in words recognized in text representation], wherein the method is performed using one or more processors [Fig. 7A, para 0249-0250, system includes processor].
However, Weinstein does not specifically disclose wherein "a[n] … application interface" is "a web application interface" and "the … application interface" is "the web application interface".
Wang discloses a web application interface and the web application interface [Fig. 12, para 0002, 0069, browser interface, where browser is a web browser application].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application interface as disclosed by Weinstein with the 
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve control mechanisms for browsers [Wang, para 0003].

As to claim 11, Weinstein discloses the method of claim 8 further comprising adding the one or more command words to a command word dictionary [Fig. 10O, para 0371, 0373, 0407, store shortcut associating phrase to task in stored voice shortcuts].

As to claim 13, Weinstein discloses the method of claim 8, wherein the selected action executes a[n] … application [para 0357, 0371, perform application task].
However, Weinstein does not specifically disclose wherein "a[n] … application" is "a web application".
Wang discloses a web application [Fig. 12, para 0002, 0069, web browser application].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application as disclosed by Weinstein with the web application as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve control mechanisms for browsers [Wang, para 0003].

As to claim 14, Weinstein discloses the method of claim 8 further comprising:
requesting, via the voice activation toolkit interface, a user selection of at least one of the actions included in the action list [Fig. 10A, para 0355-0356, settings interface displays for selection (read: request) task affordances, where task affordances may be selected by the user]; and
requesting, via the voice activation toolkit interface, a user selection of one or more command words to associate with the user selection of the at least one of the actions included in the action list [Figs. 10J-10L, para 0368-0369, 0371, display for selection phrases including words, where user selection of phrase associates phrase with task of task affordance].

As to claim 15, Weinstein discloses a computer-implemented method comprising:
providing a … portal configured to provide access to one or more … applications via one or more hyperlinks [Fig. 10A, para 0352-0353, 0355-0357, device displays settings interface of shortcut interface (read: portal, note the broadest reasonable interpretation of portal includes any interface accessing data) including task affordances (read: hyperlinks, note the broadest reasonable interpretation of hyperlink includes any icon linking to another object and task affordances are associated with respective application task); note the limitation "to provide access to one or more web applications via one or more hyperlinks" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "portal" as recited in the claim (see MPEP 2111.04)], each hyperlink of the one or more hyperlinks corresponding to one of the one or more … applications [Figs. 10A, 10S, para 0355-0357, 0377, task affordances include for plurality of applications];
determining one or more actions that are executable by the … portal [para 0355, 0371, 0379, settings interface includes application tasks represented by task affordances], wherein at least one of the one or more actions is a[n] … application action executable by at least one of the one or more … applications [para 0377, 0379, 0484, 0486, application tasks performed by respective applications] and is not displayed on the … portal [Figs. 10A, 10S, para 0355, 0379, settings interface displays subset of task affordances for respective application];
providing a voice activation toolkit interface for applying a voice activation system to the … portal [Fig. 10A, para 0355-0356, display settings interface (read: voice activation toolkit interface), where interface configures voice shortcuts for shortcut interface; note the limitation "for applying a voice activation system to the web application interface" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "voice activation toolkit interface" as recited in the claim];
displaying, via the voice activation toolkit interface, an action list of the one or more actions determined to be executable by the … portal [Fig. 10A, para 0355-0357, settings interface displays application tasks represented by task affordances];
receiving, via the action list in the voice activation toolkit interface, a user selection of at least one … application action [Fig. 10A, para 0356, settings interface detects selection gesture on affordance representing task];
using machine learning techniques, automatically detecting one or more command words predicted to be useful for the … portal [para 0280, 0357, 0368, 0398-0399, generate phrase including words (read: one or more command words) for shortcut interface with natural language processing module, where phrase is generated to prompt user (read: be useful) in generating voice shortcut, note natural language module is implemented using one or more machine learning mechanisms];
associating at least one of the one or more detected command words with the at least one … application action [Fig. 10H, para 0371-0372, 0379, associate phrase with application task];
adding the one or more command words associated with the at least one … application action to a command word dictionary [Fig. 10O, para 0371, 0373, 0407, store shortcut associating phrase to task in stored voice shortcuts (read: command word dictionary)];
receiving an audio command stream, the audio command stream being an audio recording of a user command to access the at least one … application action [Fig. 14, para 0473-0474, 0476, microphone receives input of speech including shortcut phrase to perform task; note the limitation "to access the at least one web application action" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "user command" as recited in the claim];
querying the command word dictionary for at least one word of a command transcription of the user command [para 0262, 0478-0479, determine (read: query) whether text representation (read: command transcription) of speech input matches stored shortcut phrases, note speech to text processing module produces text representation of speech input including recognized words];
matching the at least one word of the user command with the one or more command words associated with the at least one … application action [para 0478-0479, determine words recognized in text representation match shortcut phrase words associated with application task]; and
based on the matching of the at least one word of the user command with the one or more command words, executing the at least one … application action [Fig. 14, para 0479, 0483-0486, perform application task when words recognized in text representation match shortcut phrase words], wherein the method is performed using one or more processors [Fig. 7A, para 0249-0250, system includes processor].
However, Weinstein does not specifically disclose wherein "a … portal" is "a web portal", "the … portal" is "the web portal", "one or more … applications" is "one or more web applications", "a[n] … application action" is "a web application action", "the … application action" is "the web application action", and "at least one … application action" is "at least one web application action".
Wang discloses a web portal, the web portal [Fig. 12, para 0060, 0061, 0069, browser (read: portal) accesses web sites], one or more web applications [para 0060-0062, 0064, browser communicates with web sites (read: web applications, note the different web sites perform operations and fall under the broadest reasonable interpretation of web applications as consistent with Applicant’s specification], a web application action, the web application action [para 0060-0062, web site operation], and at least one web application action [para 0060-0062, web site operation].

One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve control mechanisms for browsers [Wang, para 0003].

As to claim 16, Weinstein discloses the method of claim 15 further comprising
receiving a list of the one or more command words [Fig. 10O, para 0371, 0407, interface lists one or more shortcuts with respective phrases including words] and
storing the list in a command database [Fig. 10O, para 0371, 0407, store voice shortcuts (read: command database) associating phrases with tasks].

As to claim 17, Weinstein discloses the method of claim 15 further comprising receiving a voice trigger input via a voice trigger input icon in the … portal [Fig. 10C, para 0358, receive user selection of record affordance (read: voice trigger input icon)] as displayed in interface].
However, Weinstein does not specifically disclose wherein "the … portal" is "the web portal".
Wang discloses the web portal [Fig. 12, para 0060, 0061, 0069, browser].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the portal as disclosed by Weinstein with the web portal as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve control mechanisms for browsers [Wang, para 0003].

As to claim 20, Weinstein discloses the method of claim 15 further comprising:
requesting, via the voice activation toolkit interface, a user selection of at least one of the actions included in the action list [Fig. 10A, para 0355-0356, settings interface displays for selection (read: request) task affordances, where task affordances may be selected by the user]; and
requesting, via the voice activation toolkit interface, a user selection of one or more command words to associate with the user selection of the at least one of the actions included in the action list [Figs. 10J-10L, para 0368-0369, 0371, display for selection phrases including words, where user selection of phrase associates phrase with task of task affordance].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paek et al. (US 20090100340 A1) generally teaches accessing web applications through a web portal with voice commands [Figure 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145